                      Case 6:20-cv-06438-EAW Document 8 Filed 09/08/20 Page 1 of 1




    Connell Foley LLP                                                                                 Andrew C. Sayles
    56 Livingston Avenue                                                                                          Partner
    Roseland, NJ 07068                                                                          Direct Dial 973.840.2449
    P 973.535.0500 F 973.535.9217
                                                                                              ASayles@connellfoley.com




                                                                  August 28, 2020
            VIA EMAIL: wolford@nywd.uscourts.gov
            Hon. Elizabeth A. Wolford
            United States District Judge
            Kenneth B. Keating Federal Building
            100 State Street
            Rochester, New York 14614
            TEL: (585) 613-4320
            FAX: (585) 613-4325

                   Re:     Hawn v. Selip & Stylianou
                           WDNY 20-cv-6438

            Dear Judge Wolford:

                     This firm represents defendant, Selip & Stylianou, LLP, in the above-referenced action.
            Defendant’s current deadline to respond is August 31, 2020 and was extended on one prior
            occasion. We respectfully request an additional extension of time through September 14, 2020
            to file a response in this matter. I have obtained the consent of counsel for Plaintiff for this brief
            additional extension.

                   The Court’s consideration of this request is appreciated.

                                                                  Very truly yours,

                                                                  /s/ Andrew C. Sayles, Esq.

                                                                  Andrew C. Sayles


            cc:    David M. Kaplan, Esq. (via email)
                   Tiffany N. Hardy, Esq. (via email)




                                                                                  Dated: 9/8/2020




5466411-1
